DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to communications filed on 02/03/2021.  Claims 1-20 are pending and have been examined.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/214436, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application: see 35 USC 112 issues below.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claims 1-20 recite “based on the one or more selections, associate the clickable image with the media genre; match the media genre with parameters associated with a plurality of personalized media to select a personalized media associated with the media genre; based on the matching, associate the clickable image with the personalized media; receive, from the user, a request to exchange the clickable image with at least one recipient; and exchange the clickable image with the at least one recipient, wherein upon clicking on the clickable image by the at least one recipient, the personalized media associated with the media genre is served to the at least one recipient” (note: the present application is designated as a continuation of 15/214436).  However, the original disclosure does not describe the above features.  Applicant points to paragraph 87 of the published application, which states that the embodiments may be contained within an app (“single process”), but this does not actually describe or support the specific embodiment as claimed.  For example, you can have an app (“single process”) that allows a user to specify an emoticon for their own use, allows a user to create content to allow sending a different emoticon for that created content to a recipient, and installs an emoticon keyboard that lets a user send predefined emoticons for recipients.  None of this supports the specific configuration as noted in the claims.  Applicant cites paragraph 88 of the published application, but this only states that the claims can be interpreted more broadly than the description in the specification, and does not actually provide any support for the claimed limitations.  Applicant appears to be confusing different embodiments in such a manner that it is not supported by the specification (note: the specification needs to describe the particular the user 10 will tell the system 1 which genres they listen to or watch or read… to create a correlation between mood and music/video/literature/activity 210 for that particular user… So the user 10 picks the Emoodji 200 associated with their mood or desired mood and the system 101 picks songs it associates with that mood”) for alleged support for the matching limitations (match the media genre with parameters associated with a plurality of personalized media to select a personalized media associated with the media genre; based on the matching, associate the clickable image with the personalized media).  However, this is only related to matching media for the particular user that associates a mood with genres.  The specification is silent as to whether this has anything to do with the media that is served to the recipient when selecting the clickable image.  As such, the claims lack written description.  Moreover, the specification does not describe parameters.  At best, the specification only supports matching a parameter: genre (“songs videos, and literature 210 in database are tagged by genre” in page 13).  As such, the claims lack written description.  This is different from another embodiment, wherein the specification describes an embodiment in which a user creates multimedia content (MMC) to share with recipients and the recipient clicking on an emoodji to play the MMC (e.g. in page 18 and figure 11).  While the original disclosure describes that “users can send each other Emoodjis” as The process is defined in more detail below”, which is appears to only be in the context of sharing of user created MMC.  The selections of mood icons and then genres appear to be for creating the user’s profile and is unrelated to a recipient.  Applicant cites paragraph 70, which appears to be another different embodiment where the user installs an Emoodji keyboard, where Emoodjis are already associated with a mood/theme (e.g. “user presses the Emoodji 200 to select the associated mood/theme”), which when selected by the user (not “wherein upon clicking on the clickable image by the at least one recipient”) plays music related to items of the recipient.  For the above reasons, it does not appear that the specification supports the combination of features, and as such, the claims lack written description.  
Further as per claim 2, the claim recites “wherein the clickable image is exchanged using one or more of a messaging application and a third-party installed key board”, but, as noted above, the clickable image selected by the user is not described as being the same clickable image that is available from installing the third-party Emoodji keyboard for messaging.  As such, the claim lacks written description.  
Further as per claims 3-5 and 20, the claim includes “wherein the personalized media is modified prior to being associated with the clickable image”, but the specification only describes “the user can edit the track that is provided to them”, i.e. provided to the user, not the recipient.  As such, this appears to be different from the “personalized media” associated with the embodiment for sharing with the recipient.  See above with respect to “single software process, such as an app”.  Moreover, applicant cites paragraph 17 referring to recommended literature being provided to a user and then 
Further as per claim 5, the claim recites “wherein the modifying is based on a suggestion made by an application running on a device associated with the user”, but the specification only describes “add extra activities to an event suggestion made by the app” (e.g. in page 6).  Moreover, applicant argues that paragraph 17 provides support and refers to the personalized media being modified before being associated with the clickable image.  However, this does not makes sense.  Paragraph 17 refers to recommended literature being provided to a user and then being edited, i.e. would occur after a user gets personalized media that is associated with the clickable image.  As such, the claims lack written description.  
Further as per claims 7 and 19, the claims recite “serve the personalized media to the user via a device associated with the user”.  However, the specification is silent as to the same personalized media being served to both the recipient and the user.  As such, the claims lack written description.
Further as per claims 8 and 13-14, the claims recite “event”, but it is noted that the specification distinguishes media genres from activity genres (“Hiking, Camping, and Rafting make the user feel Adventurous, the app will provide suggestions on things to do that match those activities… activity genres”), i.e. the “personalized media associated with media genre” would not include events.  As such, the claims lack written description.  
Further as per claim 12, the claims recite “selecting the personalized media in real time using the Al based on matching of parameters of the personalized media and the media ”.  However, the specification is silent as to “in real time”.  The specification is also silent as to AI matching parameters.  As such, the claims lack written description.
Further as per claims 16-18, the claims recite “wherein the personalized media is selected based on at least one of preferences of the user and preferences of the at least one recipient… wherein the preferences of the at least one recipient are obtained from a profile associated with the at least one recipient… wherein the preferences of the at least one recipient are determined based on historic data associated with the at least one recipient, the historic data including further personalized media previously served to the at least one recipient”.  However, the claim recites “at least one of”, which includes both preferences.  The specification is silent as media being selected based on both preferences.  Moreover, applicant cites paragraphs 86 and 70 for support, but these paragraphs are silent as to preferences of a recipient, a profile associated with a recipient, historic data associated with a recipient, and media previously served to a recipient.  As such, the claims lack written description.  

Response to Arguments
Previous rejections under 35 USC 112 not included in this action have been withdrawn view of amendments and/or reconsideration.  
With respect to claims 1-20, applicant points to paragraph 87 of the published application, which states that the embodiments may be contained within an app (“single process”), but this does not actually describe or support the specific embodiment as claimed.  For example, you can have an app (“single process”) that allows a user to specify an emoticon for their own use, allows a user to create content to allow sending a 
With respect to claims 3-5, see above with respect to “single software process, such as an app”.  Moreover, applicant cites paragraph 17 referring to recommended literature being provided to a user and then being edited, i.e. would occur after a user gets personalized media that is associated with the clickable image.  
With respect to claim 5, applicant argues that paragraph 17 provides support and refers to the personalized media being modified before being associated with the clickable image.  However, this does not makes sense.  Paragraph 17 refers to recommended literature being provided to a user and then being edited, i.e. would occur after a user gets personalized media that is associated with the clickable image.  
With respect to claim 12, the specification is silent as to “in real time”.  The specification is also silent as to AI matching parameters.  It is unclear how the amendment of claim 9 provides support as argued by applicant.
With respect to claims 16-18, the claim recites “at least one of”, which includes both preferences.  The specification is silent as media being selected based on both preferences.  Moreover, applicant cites paragraphs 86 and 70 for support, but these paragraphs are silent as to preferences of a recipient, a profile associated with a 
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.  See rejections below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tesch et al. (US 20140164507 A1) in view of Lehtiniemi et al. ("Evaluating MoodPic - a Concept for Collaborative Mood Music Playlist Creation," 2013 17th International Conference on Information Visualisation, London, 2013, pp. 86-95.), Kii et al. (US 20170093785 A1) and Williams et al. (US 20160006679 A1).
As per independent claim 1, Tesch teaches a system for exchanging personalized media via an image, the system comprising: a processor (e.g. in processor”) configured to: receive, from the user, a request to exchange the image with at least one recipient (e.g. in paragraphs 214, 221-223, 251, and 258, “receive a set of message inputs including an emoticon… process the emoticon…into a multimedia message as a personalized message comprising media content portions (e.g., video/image/audio content segments) to then communicate to a recipient device”); and exchange the image with the at least one recipient, wherein personalized media associated with a media genre is served to the at least one recipient (e.g. in paragraphs 214, 223, and 365, “personalized message comprising media content portions (e.g., video/image/audio content segments) to then communicate to a recipient device… user…can set the classifications…a genre or theme… transmitted to a recipient, such as via a text multimedia message or other electronic means… retrieved and played back”) and a memory communicatively coupled to the processor, the memory storing instructions executable by the processor (e.g. in paragraph 77, “a memory or data store(s) 105 that stores computer executable components and a processor 103 that executes computer executable components stored in the data store(s)”), but does not specifically teach provide, to a user, a plurality of clickable images for a selection of the clickable image indicative of a mood; receive, from the user, the selection of the clickable image; receiving, from the user, one or more selections of a media genre to be associated with the mood; based on the one or more selections, associate the clickable image with the media genre; match the media genre with parameters associated with a plurality of personalized media to select a personalized media associated with the media genre; based on the matching, associate the clickable image with the personalized media; wherein the image is clickable, wherein upon clicking on the clickable image by the at least one recipient, the personalized media is served.  However, Lehtiniemi teaches provide for a selection of a clickable image indicative of a mood and receive, from the user, the selection of the clickable image (e.g. page 87 right column, “MoodTunes allows users to create own moods to the system by uploading [i.e. selecting] an emoticon and associating it to one or more genres of the user’s music library. Music from these genres is then played when the corresponding mood is selected” and page 88 right column, “click”); receiving, from the user, one or more selections of a media genre to be associated with the mood (e.g. page 87 right column, “users…associating it to one or more genres of the user’s music library”, i.e. user selects one or more genres); based on the one or more selections, associate the clickable image with the media genre (e.g. page 87 right column, “emoticon…associating it to one or more genres of the user’s music library”); match the media genre with parameters associated with a plurality of personalized media to select a personalized media associated with the media genre (e.g. page 87 right column, “Music from these genres is then played when the corresponding mood is selected”, i.e. matching media genre parameters, i.e. personalized); based on the matching, associate the clickable image with the personalized media (e.g. page 87 right column, “MoodTunes allows users to ”, i.e. emoticon is associated with the personalized media).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tesch to include the teachings of Lehtiniemi because one of ordinary skill in the art would have recognized the benefit of allowing a user(s) to quickly and easily recognize and play content of interest.  Kii teaches provide, to a user, a plurality of images for a selection of the image indicative of a mood and receive, from the user, the selection of the image (e.g. in figure 12 and paragraphs 166-169 and 172, “a list of images (a list of thumbnail images) registered in an album is displayed on the image selection screen… image selection as described above is performed for each type of feeling, an acquired image for each type of feeling is displayed”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Kii because one of ordinary skill in the art would have recognized the benefit of facilitating other well-known means of selecting images (further amounting to a simple substitution that yields predictable results).  Williams teaches upon clicking on a clickable image by at least one recipient, serving media (e.g. in paragraphs 22, 26-28, and 31-34, “recipient then has the option of selecting the indicator 404, (for example, to download [serve] the multimedia content), in the message bubble 402 to  the…clip… clicking” and figures 2A-2B and 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Williams because one of ordinary skill in the art would have recognized the benefit of facilitating retrieving and/or playback of media content.
As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches wherein the clickable image is exchanged using one or more of a messaging application and a third-party installed key board (e.g. Tesch, in paragraphs 273 and 280, “text messaging service component”, i.e. messaging application). 
As per claim 3, the rejection of claim 1 is incorporated and the combination further teaches wherein the personalized media is modified prior to being associated with the clickable image (e.g. Tesch, in paragraphs 161, 198, 205 and 352, “combine the audio content portion with a video content portion that the audio content portion is not originally associated with” and other splicing and/or combining with respect to “video clip and/or an audio clip”, etc.)
As per claim 4, the rejection of claim 3 is incorporated and the combination further teaches wherein the modifying includes adding one or more of an instrumentation, a vocal, a sound bite, a video clip, and a custom content (e.g. Tesch, in paragraphs 161, 198, and 205, “combine the audio content portion with a video content portion that the audio content portion is ” and other splicing and/or combining with respect to “video clip and/or an audio clip”, etc.)
As per claim 5, the rejection of claim 3 is incorporated and the combination further teaches wherein the modifying is based on a suggestion made by an application running on a device associated with the user (e.g. Tesch, in paragraphs 198, 245, 250, and 288, “extract media content portions according to a set of classification criteria as discussed above… media content portions determined are then further spliced in order to be placed, integrated, combined and/or concatenated together with other media content portions”).  
As per claim 6, the rejection of claim 1 is incorporated and the combination further teaches wherein the serving of the personalized media to the at least one recipient includes displaying the personalized media on a device associated with the at least one recipient (e.g. Tesch, in paragraphs 365-366, “played back… video…imagery”, i.e. displayed).
As per claim 7, the rejection of claim 1 is incorporated and the combination further teaches wherein the processor is further configured to serve the personalized media to the user via a device associated with the user (e.g. Tesch, in paragraphs 352 and 365, “generate a preview…edited or modified to a user's satisfaction”, or “played back at 5532 by a user” as opposed to “recipient”). 
wherein the personalized media includes one of a music, a video, literature, and an event (e.g. Tesch, in paragraphs 166 and 222).
	Claims 9, 13, and 19 are the method claims corresponding to system claims 1 and 7-8, and are rejected under the same reasons set forth.
As per claim 10, the rejection of claim 9 is incorporated and the combination further teaches wherein the personalized media is located on one or more of a device associated with the user, a third party resource, and a cloud computing resource (e.g. Tesch, in paragraphs 222 and 234).
As per claim 11, the rejection of claim 9 is incorporated and the combination further teaches wherein the personalized media is selected dynamically from one or more of a personal music library, a personal video library, a personalized literature library, a licensed database, an original database, an original composition composed by the user, and an original composition composed using Artificial Intelligence (Al) (e.g. Tesch, in paragraphs 96, 105, 141, 234 and 335, “external data stores to the computer device 102, internal data stores, repositories on a network (e.g., a cloud network) and the like upon which media content can be designated for searching… home video, audio, and/or imagery content or cinematic media content that includes videos, audios, imagery that is publically available and/or licensed”).
As per claim 12, the rejection of claim 11 is incorporated and the combination further teaches selecting the personalized media in real time using the Al based on matching of parameters of the personalized media and the media genre (e.g. Tesch, in paragraphs 193 and 288, “criteria [including] genre” via “artificial intelligence engine”).   
As per claim 14, the rejection of claim 13 is incorporated and the combination further teaches wherein the music, the video, the literature, or the event is selected based on the clickable image and the media genre associated with the clickable image (e.g. Lehtiniemi, page 87 right column, “create own moods [i.e. via] an emoticon and associating it to one or more genres of the user’s music library. Music from these genres is then played when the corresponding mood is selected”).
As per claim 15, the rejection of claim 9 is incorporated and the combination further teaches wherein the clickable image includes one of an icon, an emotion, and an emoji (e.g. Lehtiniemi, page 87 right column, “emoticon”; Williams, in paragraphs 29 and 31-33, “some indicator associated with the plain text (e.g., an icon or different color message bubble), indicating to the user that there may be multimedia content to download… selecting the indicator 404, (for example, to download the multimedia content), in the message bubble 402 to hear the song clip”, and figures 2B and 4).
As per claim 16, the rejection of claim 9 is incorporated and the combination further teaches wherein the personalized media is selected based on at least one of preferences of the user and preferences of the at least one recipient (e.g. Lehtiniemi, page 87 right column, “users…create own moods [i.e. via] an ”).
Claim 20 corresponds to claims 1, 3-4, and 6, and is rejected under the same reasons set forth.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tesch et al. (US 20140164507 A1) in view of Lehtiniemi et al. ("Evaluating MoodPic - a Concept for Collaborative Mood Music Playlist Creation," 2013 17th International Conference on Information Visualisation, London, 2013, pp. 86-95.), Kii et al. (US 20170093785 A1) and Williams et al. (US 20160006679 A1) as applied above, and further in view of Bull et al. (US 20100011388 A1).
As per claim 17, the rejection of claim 16 is incorporated, but the combination does not specifically teach wherein the preferences of the at least one recipient are obtained from a profile associated with the at least one recipient.  However, Bull teaches preferences of at least one entity are obtained from a profile associated with the at least one entity (e.g. Bull, in paragraphs 24, 58, and abstract, “electronic device may store in its memory information related to the user's prior media selections when the user was experiencing the same mood in the past… suggest media items for playback based upon the user's past preferences for certain media items during previously similar moods”, i.e. stored information interpreted as a “profile”).  It would have been obvious to one of ordinary skill in the art before the effective filing date  of the combination to include the teachings of Bull because one of ordinary skill in the art would have recognized the benefit of facilitating providing of relevant media content.
As per claim 18, the rejection of claim 16 is incorporated, but the combination does not specifically teach wherein the preferences of the at least one recipient are determined based on historic data associated with the at least one recipient, the historic data including further personalized media previously served to the at least one recipient.  However, Bull teaches wherein preferences of at least one entity are determined based on historic data associated with the at least one entity, the historic data including further personalized media previously served to the at least one entity (e.g. Bull, in paragraphs 24, 58, and abstract, “electronic device may store in its memory information related to the user's prior media selections when the user was experiencing the same mood in the past… suggest media items for playback based upon the user's past preferences for certain media items during previously similar moods”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one recipient of the combination to include the teachings of Bull because one of ordinary skill in the art would have recognized the benefit of facilitating providing of relevant media content.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Stepanov et al. (US 20140298364 A1) teaches “communicate the emotion to the recommendation component…identify recommended content to closer match the user's desires for media content” (e.g. in paragraph 38).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        03/20/2021


/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176